Case 1:19-cv-02240-CFC Document 43 Filed 06/08/20 Page 1 of 3 PageID #: 2334




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

VOLTERRA SEMICONDUCTOR LLC,                  )
                                             )
                   Plaintiff,                )    C.A. No. 19-02240-CFC
            v.                               )
                                             )    JURY TRIAL DEMANDED
MONOLITHIC POWER SYSTEMS, INC.,              )
                                             )    Redacted:
                   Defendant.                )    Public Version
                                             )
                                             )
  DECLARATION OF JINGHAI ZHOU IN SUPPORT OF DEFENDANT
           MONOLITHIC POWER SYSTEMS, INC.’S
     MOTION TO STRIKE THE FIRST AMENDED COMPLAINT


      1.    I, Jinghai Zhou, am a Senior Director of the Cloud Computing

Product Line for Monolithic Power Systems, Inc. (“MPS”), which includes many

families of DC-to-DC power converter products. I have been employed by MPS

since February 2006. In my role, among other responsibilities, I communicate

regularly with customers about MPS products and opportunities to work together

on products. I provide this declaration based on my personal knowledge and on

behalf of MPS.

      2.
Case 1:19-cv-02240-CFC Document 43 Filed 06/08/20 Page 2 of 3 PageID #: 2335




                                           . Since this incident, I learned that these

customers had been told that the scope of the litigation is much broader than the

48V-1V Power Solution offering, pointing to a press release Maxim issued on

January 7, 2020. It appears Maxim intentionally confused MPS’s customers about

the scope of this litigation and the nature of the MPS products alleged to be

infringing.

      3.




                                          2
Case 1:19-cv-02240-CFC Document 43 Filed 06/08/20 Page 3 of 3 PageID #: 2336




      4.       Each product of the thousands of products within MPS’s DC-to-DC

power converter line of products employs its own unique design having structure,

features, or operation that are different because each product is tailored for a

different DC-to-DC power converter application.

      5.       I understand that Volterra (in paragraph 18 of the First Amended

Complaint) states that the “48V-1V Power Solution for CPU, SoC or ASIC

Controller” is a “non-exhaustive example” of the “Accused Products.”




           .

      6.       The foregoing is true and correct to the best of my knowledge.

               Executed on May 29, 2020 at Santa Clara, California.




                                           3
